             Case 1:20-cv-00693-LM Document 43 Filed 01/15/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE



Planet Fitness International Franchise,                     Case No. 1:20-cv-00693-LM

                                                             PLAINTIFF PLANET FITNESS’
               Plaintiff,                                    MOTION FOR PROTECTIVE
                                                             ORDER TO LIMIT DISCOVERY
                                                             FROM NON-PARTY ARGONNE
                                                             CAPITAL GROUP, LLC
v.                                                           PURSUANT TO RULE 26(c)(1)


JEG-United, LLC


               Defendant.



         Plaintiff, Planet Fitness International Franchise, (“Planet Fitness”), pursuant to Fed. R.

 Civ. P. 26(b), 26(c)(1) and D.N.H. L.R. 7.1, moves for entry of a protective order to limit

 discovery requested by Defendant JEG-United, LLC’s (“JEG-United”) pursuant to its December

 3, 2020 Subpoena to Produce Documents directed to Argonne Capital Group, LLC (“Argonne”)

 (the “Argonne Subpoena”). As set forth herein and in the Memorandum of Law in Support of

 this Motion, JEG-United’s subpoena seeks irrelevant documents post-dating the facts and claims

 at issue, and improperly and directly seeks production of Planet Fitness’ highly sensitive and

 confidential commercial information, the disclosure of which would cause it significant harm. In

 support thereof, Planet Fitness states as follows:

        1.      JEG-United’s counterclaims are based on Planet Fitness’ alleged failure to

 negotiate an Area Development Agreement in good faith, and alleged interference with JEG-

 United’s purported business relationships. As pled, the alleged acts on which those counterclaims
            Case 1:20-cv-00693-LM Document 43 Filed 01/15/21 Page 2 of 4
                                                                                CASE NO.: 20786/RD


are based all occurred on or before March 19, 2020 when JEG-United terminated negotiations

and then exercised its Put Option.

       2.      The Argonne Subpoena seeks to discover communications among Argonne,

Planet Fitness, Planet Fitness Chief Development Officer Ray Miolla and others concerning the

development of Planet Fitness® clubs in Mexico, specifically including those stemming from

Argonne’s alleged visit to Planet Fitness® clubs in Mexico on October 7, 2020–seven months

after JEG-United terminated negotiations. These documents are irrelevant to the claims in this

case, as they have no bearing on JEG-United’s own decision months earlier to terminate

negotiations to develop a much smaller territory.

       3.      JEG-United further seeks documents provided to Argonne by Planet Fitness,

including “marketing materials, development plans, strategic plans, or similar documents”

concerning the future development of Planet Fitness® clubs in Mexico. As verified by Planet

Fitness’ Chief Development Officer Ray Miolla, after negotiations ended between JEG-United

and Planet Fitness, Planet Fitness did provide Argonne with documents containing a roadmap for

the timing and location of Planet Fitness’ international expansion, forecasts for international

development, financial forecasts for Planet Fitness’ performance in Mexico, and confidential

information regarding royalty rates and other negotiated business terms. Disclosure of this

confidential, sensitive business information would be very harmful if revealed to Planet Fitness’

competitors or other franchisors, as it could hamper negotiations with potential new partners

worldwide and significantly dilute its negotiating leverage.

       4.      JEG-United’s Argonne Subpoena, which seeks irrelevant, highly sensitive

commercial information related to Planet Fitness’ future development plans in Mexico, serves




                                                 2
               Case 1:20-cv-00693-LM Document 43 Filed 01/15/21 Page 3 of 4
                                                                                 CASE NO.: 20786/RD


only to annoy and harass Planet Fitness and Argonne. For these reasons, the Court should enter a

protective order to prevent the disclosure of this information.

          5.      A confidentiality agreement between the parties will not adequately protect Planet

Fitness. The existence of a confidentiality agreement will not cure the fact that the discovery

sought is irrelevant. Moreover, Planet Fitness has genuine concerns over its effectiveness, as

JEG-United has disclosed and exchanged confidential information with other Planet Fitness®

franchisees in the past.

                             LOCAL RULE 7.1(C) CERTIFICATION

          I hereby certify that, in accordance with D.N.H. L.R. 7.1(c), on December 16, 2020 I

contacted counsel for JEG-United, LLC in a good faith attempt to secure its concurrence in this

Motion. Unfortunately, the parties were not able to reach a resolution regarding the relief sought

herein.

                                        By:    /s/ Brett M. Halsey
                                               Brett Halsey (FL #0013141)


                                               Respectfully submitted,

                                               Planet Fitness International Franchise

                                               By its attorneys:

                                               SHEEHAN PHINNEY BASS & GREEN, PA
                                               James P. Harris, Esq (#15336)
                                               1000 Elm Street, 17th Floor
                                               Manchester, NH 03110
                                               (603) 668-0300
                                               jharris@sheehan.com

                                               -and-

                                               GENOVESE, JOBLOVE & BATTISTA, PA
                                               Michael D. Joblove (FL #354147)
                                               Brett Halsey (FL #0013141)



                                                   3
             Case 1:20-cv-00693-LM Document 43 Filed 01/15/21 Page 4 of 4
                                                                                 CASE NO.: 20786/RD


                                               100 S.E. Second Street, 44th Floor
                                               Miami, FL 33131
                                               (305) 349-2312
                                               mjoblove@gjb-law.com
                                               bhalsey@gjb-law.com

Dated: January 15, 2021                        By:     /s/ Brett M. Halsey
                                                         Brett Halsey (FL #0013141)



                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was served on all counsel of record by filing

same using the Court’s ECF system.




Dated: January 15, 2021                                /s/ Brett M. Halsey
                                                         Brett Halsey (FL #0013141)




12499-002/#419




                                                  4
